El Juez Asociado Se. MaoLeaby,
emitió la opinión del tribunal.
La presente es una causa por acometimiento y agresión, que tuvo su origen en la corte municipal de Adjuntas. Había dos procesados. Ambos fueron declarados culpables y se les impuso una multa con pena alternativa. Mediante recurso de apelación, elevaron el caso á la Corte de Distrito de Ponce, en donde se celebró nuevamente el juicio. Se les impuso multa á los dos, lo mismo que en la corte inferior, y uno de ellos interpuso recurso de apelación para ante este tribunal, mien-tras que el otro cumplió su condena en la cárcel..
La- Corte de Distrito de Ponce, al dictar sentencia, dice que confirma parcialmente la sentencia de la corte municipal de Adjuntas, y dice además, que condena al demandado, Angel Maldonado, á la pena de treinta dollars de multa y las costas de ambas cortes, y eli defecto de pago, que sufriera un día de cárcel por cada dollar que quedara sin satisfacer.
*257Esta sentencia no está en debida forma, como quedará demostrado por nna referencia al dictamen en el caso de El Pueblo de Puerto Rico v. Laviosa, resuelto por esta corte el día 30 de octubre de 1907. La sentencia de la corte de distritdebe dictarse sin hacer referencia á la dictada por la corte-municipal, y la pena alternativa no puede imponer un solo día-de prisión por el defecto de pago de costas, sino únicamente por falta de pago de la multa; de manera que la prisión lía-debido ser limitada en el presente caso á treinta días, ó á un número de días igual al número de dollars de la multa que que-daban sin pagar, sin tomar en consideración las costas. Es decir, treinta dollars de multa ó treinta día.s de cárcel. No es necesario dar á este punto una amplia consideración, toda vez que también ha sido detenidamente discutido y resuelto en el caso de Laviosa, arriba mencionado.
Aparece en el récord una exposición de los hechos que erróneamente ha sido titulado exposición del caso, en el cual las declaraciones de los testigos, tanto del demandante como del demandado, quedan consignadas ampliamente. Hemos examinado este documento cuidadosamente en todas sus par-tes. No aparece ningún pliego de excepciones en el récord. No se ha presentado alegato en esta corte á -favor del ape-lante, y el abogado que lo defiende no pronunció ningún informe oral.
Las declaraciones de los distintos testigos son algo contra-dictorias, pero como hemos resuelto anteriormente en muchos casos, puesto que la prueba del demandante es suficiente para justificar la" sentencia de la corte, se presumirá que las contra-dicciones entre las declaraciones fueron debidamente concilia-das y apreciadas por el juez sentenciador. Las oportunidades de éste para separar la verdad y la mentira, y para determinar cuáles son los testigos, cuyas declaraciones merecen crédito, son muy superiores á las de esta Corte, que se halla limitada en la consideración del caso, á los autos escritos en maquinilla.
No habiendo nada que justifique la revocación de la sen-tencia dictada por la Corte de Distrito de Ponce, en este caso, *258el día 6 de septiembre de 1907, se confirma la misma en cnanto por ella es condenado el apelante á satisfacer la malta de treinta dollars y las costas, y en defecto de pago, á sufrir nn día de cárcel por cada dollar qne deje de pagar, bien entendido qne por falta de pago de las costas no tendrá qne sufrir pri-sión alguna.

Confirmada.

Jueces concurrentes: Sre#Presidente Quiñones y Asocia-dos, Hernández, Figueras y Wolf.